Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Social Security Administration,
Office of the Inspector General,

Petitioner,
v.
Plinio Cruz, Jr.
Docket No. C-12-1274
Decision No. CR2814

Date: June 6, 2013

DECISION

The Inspector General (I.G.) for the Social Security Administration (SSA) charges that
Respondent, Plinio Cruz, Jr., violated section 1129 of the Social Security Act (Act),
because he received disability benefits while continuing to work. He did not report his
work activity to SSA and, in fact, falsely told SSA staff that he had not worked since
applying for benefits in 2006. SSA wants to impose against Respondent Cruz a
$43,000.00 penalty plus an $89,262.10 assessment in lieu of damages, for a total civil
money penalty (CMP) of $132,262.10.

For the reasons set forth below, I agree that Respondent Cruz violated section 1129,
because he collected disability insurance and Supplemental Security Income (SSI)
benefits while he continued to perform work activities. He then knowingly withheld that
material fact from SSA and, when asked, he falsely claimed that he had not performed
any work activity. I find the proposed CMP reasonable.

I. Background

Section 1129 of the Act subjects to penalty any person who
(A) makes, or causes to be made, a statement or representation of a
material fact, for use in determining any initial or continuing right to or the
amount of monthly insurance benefits under title II or benefits or payments
under title... XVI, that the person knows or should know is false or
misleading, '

(B) makes such a statement or representation for such use with knowing
disregard for the truth, or

(C) omits from a statement or representation for such use, or otherwise
withholds disclosure of, a fact which the person knows or should know is
material to the determination of any initial or continuing right to or the
amount of monthly insurance benefits under title II or benefits or payments
under title... XVI, if the person knows, or should know, that the statement

or representation with such omission is false or mislea
withholding of such disclosure is misleading... .

See also 20 C.F.R. § 498.102(a) (authorizing the I.G. to impos:

ing or that the

e a penalty against any

person who has made a statement or representation of a material fact for use in

determining any initial or continuing right to or amount of Tit
and who knew, or should have known, that the statement or rej
misleading, or who omitted a material fact, or who made such
disregard for the truth.”’)

The Act defines a material fact as one that “the Commissioner

le II or Title XVI benefits,
presentation was false or
a statement with “knowing

of Social Security may

consider in evaluating whether an applicant is entitled to bene
eligible for benefits or payments under title XVI.” Act § 1129

The Commissioner of Social Security has delegated to the I.G.
penalties under section 1129. See 20 C.F.R. § 498.102.

fits under title Il... or

(a)(2).

the authority to impose

In this case, the 1.G. contends that, after he applied for Social Security disability

insurance and/or SSI benefits, Respondent Cruz began a busin

ess and started working

there. He deliberately concealed his work activity from SSA as he and his family

collected benefit checks.

' Title II of the Act governs the Social Security disability program, and Title XVI

governs the SSI program.
On July 17, 2012, the I.G. sent Respondent Cruz a letter advising of the LG.’s
determination and the proposed penalty. SSA Ex. 18. Respondent Cruz requested a
hearing.

The parties have submitted briefs and proposed exhibits, including written declarations of
witnesses. I issued orders directing the parties to indicate whether an in-person hearing is
necessary and to identify which, if any, opposing witnesses should be produced for cross-
examination. Order and Schedule for Filing (November 2, 2012); Order (March 19,
2013); Order (April 15, 2013). Neither party indicated that a hearing is necessary, and
neither party asked that any witness be produced for cross-examination at an in-person
hearing.

In the absence of any objections, I admit into evidence I.G. Exhibits 1-19 (SSA Exs. 1-
19) and Respondent’s Exhibits 1-5 (R. Exs. 1-5).

IL. Issues

The issues before me are: 1) Has the LG. a basis for imposing a CMP; and 2) if so, is the
$132,262.10 CMP reasonable?

III. Discussion

A, The I.G. may impose penalties because: 1) Respondent Cruz worked while
collecting Social Security disability and SSI benefits; 2) he deliberately withheld
that information from SSA; and, 3) when asked, he falsely told SSA
representatives that he had not worked since applying for benefits.”

Regulations governing eligibility for Social Security disability insurance (Title II of the
Act) are found at 20 C.F.R. Part 404, and regulations governing SSI eligibility (Title XVI
of the Act) are found at 20 C.F.R. Part 416. Under each part, an individual is disabled if
he is unable to perform any “substantial gainful activity” because of a “medically
determinable physical or mental impairment which can be expected to result in death or
which has lasted or can be expected to last for a continuous period of not less than 12
months.” 20 C.F.R. §§ 404.1505(a), 416.905(a).

In assessing whether an individual is disabled, SSA first considers his work activity. An
individual who engages in substantial gainful activity is not disabled, no matter how
severe his physical or mental impairments. 20 C.F.R. § 404.1520(a)(4)(i).. Work activity
is considered “substantial” if it involves significant physical or mental activities, even if

* My findings of fact/conclusion of law are set forth, in italics and bold, in the discussion
captions of this decision.
performed on a part-time basis and even if the individual is paid less or has less
responsibility than before. 20 C.F.R. § 404.1572(a). Work activity is considered
“gainful” if it is “the kind of work usually done for pay or profit, whether or not a profit
is realized.” 20 C.F.R. § 404.1572(b).

In this case, Respondent Cruz applied for disability insurance and SSI benefits in June
2006. In letters dated February 8 and 10, 2007, SSA advised him that he was awarded
benefits beginning November 2006, with a disability onset date of May 2, 2006.*> SSA
Exs. 1, 3. The February 8 letter warned that his SSI payment could change if his
circumstances changed, so he was required to “report any change in your situation that
may affect your SSI,” including any change “in income or resources for you or members
of your household” and if “you go to work.” SSA Ex. 3 at 5. With the February 10
letter, SSA sent a pamphlet titled “What You Need to Know When You Get Disability
Benefits.” SSA Ex. 2. The letter told him to “be sure to read the parts of the pamphlet
which explain what to do if you go to work or if your health improves.” SSA Ex. | at 2.
The pamphlet is explicit:

If you work while receiving disability payments

You should tell us if you take a job or become self-employed,
no matter how little you earn. Please let us know how many
hours you expect to work and when your work starts or stops.

SSA Ex. 2 at 12 (emphasis in original). Respondent Cruz has not denied that he well
understood his obligations to report his work activities. See, e.g., R. Ex. 3 (Cruz Decl.);
SSA Ex. 7 at 3 (Montero Decl. § 11); SSA Ex. 13 at 2 (Wilker Decl. 4 4).

He began receiving benefit checks (including retroactive benefits) for himself and his
family in February 2007, and those checks continued until May 2010. SSA Exs. 1, 3-5.

3 Under SSA rules, the claimant must be disabled for five full calendar months before he
is entitled to benefits. 20 C.F.R. § 404.315(a)(4).

* In Respondent’s brief, he maintains that he did not tell federal agents that he knew he
could not work while collecting benefits, and he claims that he did not tell the agents that
he chose not to inform SSA of his work activities. R. Br. at 3. But arguments, of course,
are not evidence. Respondent cites no record support for his assertions, and, most
significantly, he did not repeat these claims in his written declaration. R. Ex. 3 (Cruz
Decl.). In any event, whether or not Respondent Cruz made the statements to the agents,
he plainly knew, or should have known, that working could affect his eligibility for
benefits and that he was required to report all work activities.
1G. Surveillance. Acting on a complaint that Respondent Cruz was working and
concealing that fact, the I.G. opened an investigation on June 8, 2009:

¢ On August 24, 2009, Special Agent Javier Montero, from the I.G.’s Office of
Investigations, went to an auto-repair business called S&R Lube, at 27490 South
Dixie Highway, Homestead, Florida. He observed Respondent Cruz behind the
counter, dressed in an “auto-mechanic-type of uniform.” Agent Montero told
Respondent Cruz that he needed an oil change and asked if S&R Lube accepted
the Wright Express credit card. Respondent Cruz told him that it did not and
referred him to the nearby Jiffy Lube. SSA Ex. 7 at 2 (Montero Decl. 6).

e Special Agent Montero returned to S&R Lube on November 30, 2009, and set up
surveillance. He observed Respondent Cruz, again dressed as a mechanic,
“interacting with what appeared to be customers of S&R Lube.” SSA Ex. 7 at 2
(Montero Decl. § 8).

e On January 8, 2010, Special Agent Montero went back to S&R Lube. Again, he
saw Respondent Cruz “interacting with what appeared to be customers and
employees of S&R Lube.” SSA Ex. 7 at 2 (Montero Decl. § 9).

e The LG. agents recorded some of their observations, and the I.G. provides a
compact disc (CD) containing footage consistent with the I.G.’s claim that
Respondent Cruz worked at S&R Lube. The footage shows Respondent Cruz
dressed in a mechanic’s uniform outside the offices of S&R Lube. He and two
other men in mechanics’ uniforms stand over the open hood of a car, examining
the engine; they are engaged in conversation, gesturing toward the engine, and
putting hands into the engine. One of the mechanics gets into the car and starts the
engine. Respondent Cruz walks away and starts talking on his cell phone. SSA
Ex. 10 (Title I, beginning at 4 min. 3 sec.). Any reasonable person observing this
scene would surmise that three mechanics were looking at an engine in order to
diagnose a mechanical problem.

e A second scene on the CD shows Respondent Cruz, wearing what appears to be a
summertime mechanic’s uniform (standard mechanic’s shirt, name patch on breast
pocket, shorts). He stands with two others, a woman and a man in a similar
mechanic’s uniform. They are talking and looking into the back of an open car
(station wagon or SUV) with Florida plates. Respondent Cruz walks away into the
open garage, talking on his cell phone. SSA Ex. 10 (Title 2). He is next seen
speaking to someone next to a car. He returns to the shop. SSA Ex. 10 (Title 2,
beginning at | min. 11 sec.).

e On January 28, 2010, Special Agent Andrea Corbo from the I.G.’s Office of
Investigations, entered S&R Lube and saw Respondent Cruz behind a desk with a
computer. He was dressed as a mechanic with the name “Henry LNU” on his
shirt. Special Agent Corbo described him as “engrossed in his mobile device.”

He did not look up when she greeted him. She asked him about vehicle service,
and he told her the business’s hours of operation and pricing. He identified
himself as the owner and gave her his business card, which identified him as
Henry Cruz, “owner operator.” SSA Ex. 14 at 2 (Corbo Decl. § 3). A copy of that
card is in the record as SSA Ex. 15.

S&R Lube. The record shows that S&R Lube came into existence about the time
Respondent Cruz applied for benefits. On June 19, 2006, corporate records were filed
with the Florida Department of State, Division of Corporations, naming Respondent
Cruz’s wife, Aurora Fernandez, as the owner and registered agent of S&R Lube, a
business located at 27490 South Dixie Highway, Homestead, Florida. SSA Ex. 7 at 2
(Montero Decl. § 5); SSA Ex. 9; R. Ex. 1 at 1.

Respondent Cruz has told varying stories about his involvement with the opening of S&R
Lube, which does not enhance his credibility. In a telephone conversation with Agent
Montero on March 9, 2010, he initially said that he owned the business, but he later
recanted and said that his wife, Aurora Fernandez, owned the business. SSA Ex. 7 at 3
(Montero Decl. § 10).

On the following day (March 10), Special Agents Montero and Erika Wilker, who is also
from the I.G.’s Office of Investigations, interviewed Respondent Cruz. Initially, he said
that his wife and brother-in-law opened the business in 2006, but they had a dispute and
the brother-in-law left in December 2008. He said that his wife then came to him for
help, and that he began working in the office and managing the business. He said that he
supervised mechanics, met with customers, wrote estimates, and collected payments.
SSA Ex. 7 at 4 (Montero Decl. § 11). But, during the course of the interview,
Respondent Cruz changed his story. He admitted that opening S&R Lube was his idea.
According to the special agents, Respondent Cruz said that he and his wife registered the
business in her name “for credit reasons.” SSA Ex. 7 at 4 (Montero Decl. § 11); SSA Ex.
13 at 2 (Wilker Decl. ¥ 4).°

> Petitioner complains that the federal agents violated his Fifth Amendment rights on
March 9, when, pursuant to a warrant, they searched S&R Lube and when they
subsequently questioned him at the IG’s offices on March 10. Specifically, he claims that
he was coerced or tricked into waiving his “Miranda” rights. See Miranda v. Arizona,
384 U.S. 436 (1966). Miranda applies to criminal proceedings, but is irrelevant to this
civil administrative proceeding. Moreover, to the extent that Petitioner suggests that I
should therefore disregard the statements he made to the agents, I note that he signed a
document indicating that he understood his rights against self-incrimination and that he
Other evidence supports the finding that Respondent Cruz has been actively involved in
establishing and running S&R Lube:

Respondent Cruz told the agents that, from the business’s inception, he has
maintained a business banking account at the Bank of America, and he and his
wife have signatory authority on the account. SSA Ex. 7 at 4 (Montero Decl. 4
11). In her written declaration, Aurora Fernandez confirms that Respondent’s
name is on the bank signature card for the business account and that “[t]his is for
signing business checks[,] if necessary.” R. Ex. 2 at 2 (Fernandez Decl. { 6).

Aurora Fernandez had no experience in the automotive repair business, and she
limited her involvement to clerical and janitorial work. SSA Ex. 7 at 4 (Montero
Decl. § 11). In her own declaration, Aurora Fernandez admits telling the agent
that “her exact job description includes cleaning.” R. Ex. 2 at 2 (Fernandez Decl.

45).

On June 30, 2010, the landlord for S&R Lube told Special Agent Montero that he
rented the business’s space to Aurora Fernandez. He remembered that, when the
business opened, he would see Respondent Cruz, Respondent’s brother-in-law,
and Aurora Fernandez there. He saw Respondent Cruz, and, occasionally,
Aurora Fernandez meeting with customers and working in the office, although he
did not see Respondent Cruz physically working on cars. He said that he visited
the location two to three times per week, and, in the three to four months prior to
his interview with Special Agent Montero, he had seen only Respondent Cruz,
not Aurora Fernandez, at the business. SSA Ex. 7 at 4-5 (Montero Decl. § 12).

Special Agent Montero, Special Agent Simone Thigpen from the United States
Secret Service, and Special Agent Pedro Ocasio, from the U.S. Department of
Labor Office of Inspector General, interviewed Aurora Fernandez on May 17,
2011. Special Agent Montero reports that she told them that, from June 2006
through November 2007, Respondent Cruz worked at S&R Lube two to three
days a week. During that time, he was sick and required dialysis. He did not
work on cars, but managed and directed the work of others. He had a kidney
transplant in January 2008, and did not work for about four months thereafter.

waived them. The statement he signed is written in simple English and printed in bold
letters. It is easily readable and understandable. SSA Ex. 12. Petitioner was not under
arrest. To the contrary, he voluntarily presented himself to the IG offices and agreed to
answer the agents’ questions. SSA Ex. 13 at 2 (Wilker Decl. § 4).
His health improved, and he returned to work in June 2008. SSA Ex. 7 at 5
(Montero Decl. { 13).°

¢ On March 9, 2010, Special Agents Montero and Gregg Wiggs interviewed
Respondent’s brother, Geovanny Cruz. He admitted that he worked at S&R
Lube and was paid in cash. He said that Aurora Fernandez was the registered
owner of the business, but that Respondent Cruz operated it “and has done so for
approximately two years.” He said that Respondent Cruz “managed the offices,
supervised employees, met with customers, and collected payments.” Aurora
Fernandez came to the business two or three times a week to clean bathrooms
and do some accounting and clerical work. She did not supervise employees or
meet with customers. Geovanny Cruz said that “a couple of years earlier”
Respondent Cruz owned another mechanic shop in Homestead. SSA Ex. 7 at 3
(Montero Decl. § 10). In his written declaration, Geovanny Cruz denies telling
the agents that Respondent Cruz owned the business (which the agents have not
alleged), but does not deny that Respondent Cruz manages and directs the work
there. R. Ex. 4 (G. Cruz Decl.).

e Both Respondent Cruz and Aurora Fernandez told Agents Montero and Wilker
that, when the business opened, Respondent Cruz was sick and could not work
many hours. Although he “managed and directed the work,” he was only able to
work two to three hours per day, five days per week. Over time, however, he
was able to contribute more, until September 2007, when he became too ill. He
then turned the business over to his brother-in-law, although he continued to
manage the finances. In January 2008, Respondent Cruz had a kidney transplant,
and his health improved, so he returned to work in May or June 2008 and has not
stopped since. SSA Ex. 7 at 4-5 (Montero Decl. § 11, 13); SSA Ex. 13 at 2
(Wilker Decl. § 4).

e Although Aurora Fernandez denies that Respondent Cruz was ever the owner or
manager of S&R Lube, she does not claim to manage the business herself nor
identify any other manager. R. Ex. 2 at 1 (Fernandez Decl. { 3). Neither she,
Respondent Cruz, nor any other witness explains Respondent’s holding himself
out to the public as the business’s “owner operator.” SSA Ex. 14 at 2 (Corbo
Decl. 43); SSA Ex. 15.

e Aurora Fernandez admits that Respondent Cruz helps her out at the shop “by
volunteering his time and expertise.” She says that he does not repair vehicles

° In his brief, Respondent Cruz denies that Aurora Fernandez told agents that her
husband worked two to three days a week. R. Br. at 3. Again, arguments of counsel are
not evidence, and, in her declaration, Aurora Fernandez does not deny making that
statement. R. Ex. 2.
and “is unable to do the material and substantial portions of a mechanic’s duties,”
but concedes that he “sometimes orders parts and answers the phone.” R. Ex. 2
at 1 (Fernandez Decl. § 3).

For his part, Respondent Cruz has not exactly denied engaging in the activities described
by the special agents. He nevertheless argues that he continues to be disabled because he
is “unable to do any physical work aspect of a mechanic”; he is not paid for his work; no
one else would hire him; and his medical condition has not improved since he was
awarded benefits. He claims that the time he dedicates to helping his wife “does not even
amount to part-time work, as the little effort I do is insufficient to be qualified as work.”
R. Br. at 4-5; R. Ex. 3 at 2 (Cruz Decl. § 5). According to Aurora Fernandez, he is, in
fact, “‘a liability to have around the shop.” R. Ex. 2 at 2 (Fernandez Decl. 4 5).

I do not find credible Respondent’s claims that his activities at S&R Lube were so
minimal that he justifiably failed to report them. Respondent and his wife are hardly
impartial observers; they obviously have considerable interest in down-playing his
activities, and I find that aspect of their testimony exaggerated, self-serving, and not
supported by other evidence in the record. First, the CD of Respondent Cruz’s activities
does not show a person whose contribution is so limited that he is “a liability to have
around the shop.” To the contrary, it shows an individual who is actively engaged in his
work. Second, Respondent Cruz held himself out to the public as the “owner operator”
of S&R Lube. SSA Ex. 14 at 2 (Corbo Decl. § 3); SSA Ex. 15. Third, Geovanny Cruz
worked at S&R Lube for more than two years and was in a position to describe
Respondent Cruz’s activities. He has not denied telling federal agents that Respondent
managed the business, supervised employees, met with customers, and collected
payments. Moreover, his written declaration is conspicuously silent regarding
Respondent’s work activities. R. Ex. 4 (G. Cruz Decl.).

Only one witness, Respondent’s brother-in-law, Eduardo Llanso, claims that Respondent
“did not do any work.” R. Ex. 5 (Llanso Decl.). At best, this assertion must be
considered a gross exaggeration. No other witness, not even Respondent himself, claims
that he did no work at all. Moreover, Eduardo Llanso claims to have started the business
in June 2008 and worked there for approximately one year. R. Ex. 5 at 1 (Llanso Decl.
§§ 1, 2). But the incontrovertible evidence establishes that the business opened in 2006,
not 2008. Further, Eduardo Llanso was never listed as a business owner, and his name
was not on the business’s bank signature card, so he had no authority to sign checks.
SSA Ex. 9; SSA Ex. 7 at 4 (Montero Decl. § 11); R. Ex. 2 at 2 (Fernandez Decl. J 6). He
may well have been working as a mechanic, but, if he was not able to pay bills, he could
not have been performing “all of the work” as he claims.

Finally, I see no reason to doubt the veracity of the agents’ declarations, which are
consistent with the other evidence in the record — the CD footage, the corporate filings,
and Respondent Cruz’s business card.
10

Based on all of the evidence, I conclude that Respondent Cruz was involved with and
worked at S&R Lube from its inception, which means that he was involved with S&R
Lube throughout the time he and his family collected benefit checks.’ The I.G. has
established that he dressed as a mechanic and spent significant time there. He spoke to
customers, answered phones, looked at car engines, conferred with mechanics, and
provided “technical advice.” He held himself out to the public as the business’s “owner

operator.”

Whether Respondent Cruz’s work activity would have disqualified him from eligibility
for disability benefits is irrelevant to the question of whether he falsely reported his work
activities. A disability claimant must describe accurately any activities performed, and
SSA then determines whether those activities constitute the type of work that would
preclude a finding of disability. A claimant is not free to determine on his own whether
his activities are disqualifying, reporting only his conclusion to SSA. As the
Departmental Appeals Board noted in a similar context:

Had Respondent cooperated with SSA’s inquiries by
providing accurate information about his work activities, then
SSA would have been able to determine whether or not those
activities demonstrated a capacity for gainful employment.
By concealing the extent of his work . . . Respondent
deprived SSA of the ability to evaluate those facts along with
medical evidence [if necessary] to make that determination.

SSA v. Koutsogiannis, Recommended Decision App. Div. Docket No. A-07-81 (June 20,
2007) at 17; accord, SSA v. Deliece L. White and Joseph R. O’Lone, DAB CR1298 at 13
(2005), Recommended Decision Declining Review, App. Div. Docket No. A-05-89
(Sept. 9, 2005).

Misrepresentations to SSA. The parties agree that Respondent Cruz failed to report any
work activities to SSA, an omission that itself violates section 1129 and 42 C.F.R.
§ 498.102(a).

But Respondent Cruz also deliberately lied to SSA. On November 20, 2009, SSA Claims
Representative Veronica Gonzalez interviewed him as part of a continuing disability
review. Special Agent Montero, who had personally observed him performing work

7 Accepting his and Aurora Fernandez’s claims that he was too acutely ill to work during
the period immediately before and following his surgery (September 2007 until May
2008) would not have qualified him for benefits. An individual is disabled only if he is
unable to perform (and does not perform) substantial gainful activity “for a continuous
period of not less than 12 months.” 20 C.F.R. §§ 404.1505(a), 416.905(a).
11

activity at S&R Lube, sat nearby and monitored the interview. Respondent Cruz denied
engaging in any work activity since June 2006, when he filed for benefits. He said that
he was not physically able to work. SSA Ex. 6 at 3 (Gonzalez Decl. 4 6); SSA Ex. 7 at 2
(Montero Decl. § 7).

Special Agent Montero also reports that, during his March 10 interview with the LG.
agents, Respondent Cruz admitted making this false statement. Respondent Cruz
explained that he did not disclose his work activity, because he knew that he would lose
his disability and Medicare benefits if he did. SSA Ex. 7 at 4 (Montero Decl. § 11).

Based on this evidence, I find that Respondent Cruz engaged in work activities while
collecting disability insurance benefits and SSI. He deliberately withheld that
information, which is material to determining his ongoing eligibility for those benefits.
When asked directly, he falsely told SSA representatives that he had not worked since he
filed his application. He therefore violated section 1129 of the Act, and the I.G. may
impose penalties against him.

B. The IG. proposes reasonable penalties against
Respondent Cruz.

Penalty. The statute allows SSA to impose a penalty of not more than $5,000 for each
false statement or misrepresentation and $5,000 for each receipt of benefits or payments
while withholding disclosure of material facts. Act §1129(a)(1); 20 C.F.R. §§ 498.103(a)
and (b).

As discussed above, Respondent Cruz continued to perform work activities throughout
the time he and his family received benefits to which they were not entitled. Respondent
Cruz alone received and cashed 42 such benefit checks. SSA Ex. 4. In addition, he
falsely told Claims Representative Gonzalez that he had not engaged in any work
activity. SSA Ex. 6 at 3 (Gonzalez Decl. § 6); SSA Ex. 7 at 2 (Montero Decl. { 7).

SSA’s proposed penalty, $43,000, thus represents a fraction of Respondent’s potential
liability (well over $200,000).

Assessment in lieu of damages. SSA may also impose an assessment in lieu of damages
of not more than twice the amount of benefits or payments paid as a result of the false
statements or misrepresentations or the withholding of disclosure. Act, § 1129(a)(1); 20
CFR. § 498.104.

Respondent Cruz was not entitled to any of the benefits he and his family received, which
totaled $89,262.10 (Respondent Cruz was overpaid $59,799.10; Aurora Fernandez was
overpaid $3,694.00; and Respondent’s children were overpaid $11,652.50, $1,972.00,
and $12,144.50). SSA Ex. 4; SSA Ex. 5; SSA Ex. 6 at 4-5 (Gonzalez Decl. 4 4 12, 13).
12

Under the statute, SSA was therefore authorized to assess up to $178,524.20. SSA’s
proposed assessment in lieu of damages, $89,262.10, is half the maximum allowable.

Regulatory criteria. I now apply the regulatory criteria to assess the appropriateness of
the penalty. I am specifically authorized to affirm, deny, increase, or reduce the penalties
proposed by the .G. 20 C.F.R. § 498.220. In determining the appropriateness of the
penalty, I must consider: 1) the nature of the statements and representations and the
circumstances under which they occurred; 2) the degree of culpability of the person
committing the offense; 3) the history of prior offenses of the person committing the
offense; 4) the financial condition of the person committing the offense; and 5) such other
matters as justice may require. 20 C.F.R. § 498.106.

SSA does not contend that that Respondent has a history of prior offenses. SSA Ex. 18 at
2.

The record here is virtually silent on Respondent’s financial condition. It alludes to the
existence of at least one or more financial disclosure forms, but neither party submitted
any specific financial information. See SSA Ex. 18 at 2 (IG letter referring to a financial
disclosure form that Respondent completed and returned to the I.G.); SSA Ex. 19 at 2
(alleging, as an affirmative defense, that agents “coerced” Respondent into completing a
financial disclosure form).

With respect to the other factors, Respondent Cruz engaged in a scheme of deception that
lasted from the time he applied for benefits in June 2006 through the date he was finally
caught and his benefits checks ceased, in May 2010. Over a four-year period, he
nowingly withheld material information from SSA, and, when directly questioned about
is work activities, he lied. His degree of culpability in all of this is substantial and
would justify a CMP even greater than that imposed here.

I nevertheless decline to increase the CMP, recognizing that Respondent has suffered
from a serious medical condition.

Finally, I note that the integrity of the disability system depends on each claimant
accurately describing his work activities, so that SSA can determine whether he qualifies
for benefits. Where, as here, a claimant deliberately misrepresents his work-related
activities, he undermines the integrity of that system.

13

IV. Conclusion

Respondent Cruz violated section 1129 of the Act, because he and his family collected
disability insurance and SSI benefits while he continued to perform work activities; then,
he knowingly withheld and misrepresented that material fact. I consider the $132,262.10
CMP reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

